Title: To Thomas Jefferson from Isaac Story, 8 May 1802
From: Story, Isaac
To: Jefferson, Thomas


            Most Respected Sire,Marblehead May 8. 1802
            In my former letter I announced my intention of resigning my ministerial function, which has since been effected—in a most amicable manner with my people.—
            I feel now desirous of some honorary appointment in the civil line; for it is my earnest wish to be of public benefit; so long as I exist, however easy my outward circumstances may be.—
            By reading the public prints, I find, in the judiciary bill, that the power of appointing Commissioners of Bankruptcy has been transferred from the District-Judges to your Excellency, which induces me to write on the subject.
            An appointment of this kind would be very grateful to my feelings, as it would carry me back to Boston, the place of my Nativity, & where the chief of my children now reside, & appear fixed.—
            Should you see fit to grant this my request, of appointing me a Commissioner of Bankruptcy, it will lay an obligation upon me, as lasting as life.—
            Believe me to be with the homage of most profound respect, your devoted servant,
            Isaac Story
            
              P.S. You will find my Brother’s name on the list of Representatives, that voted in favor of an address being presented to you by the Legislature of Massachusetts;—& also of the other member from this Town—
              N.B—No Town in all New England is so united in republican principles & in favor of President Jefferson, as the Town of Marblehead.
              This appears conspicuously in the votes of Governor: Mr. Gerry had 254 votes, & Mr. Strong only 24. And had the Fishermen been at home, Mr. Gerry would have had 150 more votes—
              Hence should you put a mark of distinction on one of its Inhabitants, it would have a most pleasing Effect.—
              Governor Clinton, when at Boston, made the same remark–He said that Marblehead was the most republican town, he knew of
            
           